                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

Marbis D.R. Roa,                      )
                                      )
       Plaintiff,                     )
                                      )
       v.                             )            Case No. 18-cv-00833-W-HFS
                                      )
Swope Community Builders, MI, LP, and )
Fulson Asset Management Company, LLC, )
East Village Apts.,                   )
                                      )
       Defendants.                    )

                                         ORDER

       Before the Court Is the pro se motion of Plaintiff Marbis D.R. Roa to reconsider this

Court’s ruling of June 4, 2020. (Doc. 51).

       On June 4, 2020, this Court entered an order granting Defendants’ motion

for summary judgment on plaintiff’s claims of retaliation and intentional infliction

of emotional distress, ruling that Defendants terminated plaintiff’s Lease because

she refused to recertify her income as required by the Lease Agreement. (Doc.

49). Plaintiff seeks reconsideration of this order, contending that she is entitled to

relief from judgment because she “had no means of receiving mail for months.”

She also describes her difficulties in accessing public computers during the

pandemic.

       The Federal Rules of Civil Procedure do not expressly authorize a motion

for reconsideration, but such motions are typically construed as either a Rule 59(e)

motion to alter or amend judgment or as a Rule 60(b) motion for relief from

judgment. Auto Servs. Co. v. KPMG, LLP, 537 F.3d 853, 855 (8th Cir. 2008).




     Case 4:18-cv-00833-HFS Document 54 Filed 10/14/20 Page 1 of 3
         Rule 59(e) motions serve the limited function of correcting “manifest errors

of law or fact or to present newly discovered evidence.” United States v. Metro. St.

Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006) (internal quotation omitted).

“Such motions cannot be used to introduce new evidence, tender new legal

theories, or raise arguments which could have been offered or raised prior to entry

of judgment.” Id. To prevail on a Rule 59(e) motion that is based on new evidence,

the movant must show: “(1) that the evidence was discovered after the court’s

order, (2) that the movant exercised diligence to obtain the evidence before entry

of the order, (3) that the evidence is not merely cumulative or impeaching, (4) that

the evidence is material, and (5) that the evidence would probably have produced

a different result.” Williams v. Hobbs, 658 F.3d 842, 854 (8th Cir. 2011) (citation

omitted).

         Rule 60(b) also permits review of motions to reconsider under Federal Rule

of Civil Procedure 60(b). A Court may relieve a party from a final judgment under

Fed. R. Civ. P. Rule 60 for the following reasons: (1) mistake, inadvertence,

surprise, or excusable neglect; (2) newly discovered evidence that, with

reasonable diligence, could not have been discovered in time to move for a new

trial under Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),

misrepresentation, or misconduct by an opposing party; (4) the judgment is void;

(5) the judgment has been satisfied, released, or discharged; it is based on an

earlier judgment that has been reversed or vacated; or applying it prospectively is

no longer equitable; or (6) any other reason that justifies relief. Fed. R. Civ. P. Rule

60(b).




     Case 4:18-cv-00833-HFS Document 54 Filed 10/14/20 Page 2 of 3
       The circumstances described by plaintiff do not qualify for relief under either

Rule 59 or 60. The Court is sympathetic that plaintiff was apparently unable to

receive her mail or access a public computer. Plaintiff provided the Court with a

General Delivery Address and an Attorney who entered a Limited Notice of

Appearance received the Order to Show Cause before the entry of summary

judgment. (Doc.48).       Plaintiff’s difficulties in receiving mail and accessing a

computer do not qualify her for relief especially when there is no suggestion of new

evidence, fraud, or that the judgment was void. Plaintiff does not suggest that

there is evidence that she might have presented to refute Defendant’s

documentary evidence which showed that her lease was terminated because she

failed to recertify her income as required by her lease. The merits of the request

have therefore been considered, as though the request was timely.

       For these reasons, plaintiff’s motion for reconsideration is DENIED. It is

further ORDERED that a copy of this ORDER should be mailed to plaintiff by regular and

certified mail at the address listed in the pleadings.



                                               s/ HOWARD F. SACHS
                                               HOWARD F. SACHS
                                               UNITED STATES DISTRICT JUDGE


October 14, 2020
Kansas City, Missouri




      Case 4:18-cv-00833-HFS Document 54 Filed 10/14/20 Page 3 of 3
